 


109 HR 1629 IH: District of Columbia Budget Autonomy Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1629 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Tom Davis of Virginia (for himself, Ms. Norton, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committees on Appropriations and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the District of Columbia Home Rule Act to provide the District of Columbia with autonomy over its budgets, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the District of Columbia Budget Autonomy Act of 2005. 
2.Enactment of District of Columbia local budget 
(a)In generalSection 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code) is amended to read as follows: 
 
446.Enactment of local budget 
(a)Adoption of budgets and supplementsThe Council, within 56 calendar days after receipt of the budget proposal from the Mayor, and after public hearing, shall by Act adopt the annual budget for the District of Columbia government. Any supplements thereto shall also be adopted by Act by the Council after public hearing. 
(b)Transmission to President during control yearsIn the case of a budget for a fiscal year which is a control year, the budget so adopted shall be submitted by the Mayor to the President for transmission by him to the Congress, except that the Mayor shall not transmit any such budget, or amendments or supplements thereto, to the President until the completion of the budget procedures contained in this Act and the District of Columbia Financial Responsibility and Management Assistance Act of 1995. 
(c)Prohibiting obligations and expenditures not authorized under budgetExcept as provided in section 445A(b), section 467(d), section 471(c), section 472(d), section 475(e), section 483(d), and subsections (f), (g), (h)(3), and (i)(3) of section 490, no amount may be obligated or expended by any officer or employee of the District of Columbia government unless— 
(1)such amount has been approved by an Act of the Council (and then only in accordance with such authorization) and a copy of such Act has been transmitted by the Chairman to the Congress; or 
(2)in the case of an amount obligated or expended during a control year, such amount has been approved by an Act of Congress (and then only in accordance with such authorization). 
(d)Restrictions on reprogramming of amountsAfter the adoption of the annual budget for a fiscal year (beginning with the annual budget for fiscal year 1995), no reprogramming of amounts in the budget may occur unless the Mayor submits to the Council a request for such reprogramming and the Council approves the request, but only if any additional expenditures provided under such request for an activity are offset by reductions in expenditures for another activity. 
(e)DefinitionIn this part, the term control year has the meaning given such term in section 305(4) of the District of Columbia Financial Responsibility and Management Assistance Act of 1995.. 
(b)Length of congressional review period for budget actsSection 602(c) of such Act (sec. 1–206.02(c), D.C. Official Code) is amended— 
(1)in the second sentence of paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (4); and 
(2)by adding at the end the following new paragraph: 
 
(4)In the case of any Act transmitted under the first sentence of paragraph (1) to which section 446 applies and for which the fiscal year involved is not a control year, such Act shall take effect upon the expiration of the 30-calendar-day period beginning on the day such Act is transmitted, or upon the date prescribed by such Act, whichever is later, unless during such 30-day period, there has been enacted into law a joint resolution disapproving such Act. If such 30-day period expires on any day on which neither House is in session because of an adjournment sine die, a recess of more than three days, or an adjournment of more than three days, the period applicable under the previous sentence shall be extended for 5 additional days (excluding Saturdays, Sundays, and holidays, and any day on which neither House is in session because of an adjournment sine die, a recess of more than three days, or an adjournment of more than three days). In any case in which any such joint resolution disapproving such an Act has, within the applicable period, passed both Houses of Congress and has been transmitted to the President, such resolution, upon becoming law, subsequent to the expiration of such period, shall be deemed to have repealed such Act, as of the date such resolution becomes law. The provisions of section 604 shall apply with respect to any joint resolution disapproving any Act pursuant to this paragraph.. 
(c)Conforming amendments 
(1)Sections 467(d), 471(c), 472(d)(2), 475(e)(2), and 483(d), and subsections (f), (g)(3), (h)(3), and (i)(3) of section 490 of such Act are each amended by striking The fourth sentence of section 446 and inserting Section 446(c). 
(2)The third sentence of section 412(a) of such Act (sec. 1–204.12(a), D.C. Official Code) is amended by inserting for a fiscal year which is a control year described in such section after section 446 applies. 
(3)Section 202(c)(2) of the District of Columbia Financial Responsibility and Management Assistance Act of 1995 (sec. 47–392.02(c)(2), D.C. Official Code) is amended by striking the first sentence of section 446 and inserting section 446(a). 
(4)Section 202(d)(3)(A) of the District of Columbia Financial Responsibility and Management Assistance Act of 1995 (sec. 47–392.02(d)(3)(A), D.C. Official Code) is amended by striking the first sentence of section 446 and inserting section 446(a). 
(5)Section 11206 of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–106, D.C. Official Code) is amended by striking the fourth sentence of section 446 and inserting section 446(c). 
(d)Clerical amendmentThe item relating to section 446 in the table of contents of such Act is amended to read as follows: 
 
 
Sec. 446. Enactment of local budget. 
3.Action by Council of District of Columbia on line-item vetoes by Mayor of provisions of budget acts 
(a)In generalSection 404(f) of the District of Columbia Home Rule Act (sec. 1–204.4(f), D.C. Official Code) is amended by striking transmitted by the Chairman to the President of the United States both places it appears and inserting the following: incorporated in such Act (or, in the case of an item or provision contained in a budget act for a control year, transmitted by the Chairman to the President). 
(b)Conforming amendmentSection 404(f) of such Act (sec. 1–204.04(f), D.C. Official Code) is amended— 
(1)by striking (f) and inserting (f)(1); 
(2)in the fifth sentence, by striking (as defined in section 305(4) of the District of Columbia Financial Responsibility and Management Assistance Act of 1995), this subsection and inserting this paragraph; and 
(3)by adding at the end the following new paragraph: 
 
(2)In this subsection, the term control year has the meaning given such term in section 305(4) of the District of Columbia Financial Responsibility and Management Assistance Act of 1995.. 
4.Permitting employees to be hired if position authorized by Act of the CouncilSection 447 of the District of Columbia Home Rule Act (sec. 1–204.47, D.C. Official Code) is amended— 
(1)by striking Act of Congress each place it appears and inserting act of the Council (or Act of Congress, in the case of a year which is a control year); and 
(2)by striking Acts of Congress and inserting acts of the Council (or Acts of Congress, in the case of a year which is a control year). 
5.Other conforming amendments relating to changes in Federal role in budget process 
(a)Federal authority over budget-making processSection 603(a) of the District of Columbia Home Rule Act (sec. 1–206.03, D.C. Official Code) is amended by inserting before the period at the end the following: for a fiscal year which is a control year. 
(b)Restrictions applicable during control yearsSection 603(d) of such Act (sec. 1–206.03(d), D.C. Official Code) is amended to read as follows: 
 
(d)In the case of a fiscal year which is a control year, the Council may not approve, and the Mayor may not forward to the President, any budget which is not consistent with the financial plan and budget established for the fiscal year under subtitle A of title II of the District of Columbia Financial Responsibility and Management Assistance Act of 1995.. 
(c)DefinitionSection 603(f) of such Act (sec. 1–206.03(f), D.C. Official Code) is amended to read as follows: 
 
(f)In this section, the term control year has the meaning given such term in section 305(4) of the District of Columbia Financial Responsibility and Management Assistance Act of 1995.. 
6.Continuation of general provisions in appropriations actsAny general provision contained in a general appropriation bill which includes the appropriation of Federal payments to the District of Columbia for a fiscal year (or, in the case of such a bill which is included as a division, title, or other portion of another general appropriation bill, any general provision contained in such division, title, or other portion) in effect on the date of enactment of this Act shall remain in effect until the date of the enactment of a general appropriation bill which includes the appropriation of Federal payments to the District of Columbia for the following fiscal year. 
7.Effective dateThe amendments made by this Act shall apply to budgets of the District of Columbia for fiscal years beginning on or after October 1, 2006. 
 
